DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/19/21. The applicant has overcome the rejection under Section 103 as set forth in the previous office action. Refer to the aforementioned amendment for details concerning applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as composed hereinbelow and for the reasons of record:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung 2015/0194644 in view of either: (a) Park et al 2014/0272476, and/or (b) Gilmour 4567121.
As to claims 1-2, 8, 10-11, 14:
Jung discloses that it is known in the art to make a rechargeable battery (Abstract; Title) comprising a case 20, an electrode assembly 10, a cap assembly 140, a gasket 46 (0043-0045; FIGURES 1-2 & 4), wherein the cap assembly 140 includes a cap plate 31, a vent plate 32 surrounding the cap assembly/plate and placed at the lower part of the cap assembly plate and extending to the upper part thereof (e.g., lower/upper sections, areas, zones, segments, portions, points, locations and the likes), a sub-plate 34, a heat resistant member 35, and a middle plate 36 (0043-0045; FIGURES 1-2 & 4) located between an insulator 33 and the sub-plate 34 (0052; 0057-0059), wherein the insulator 34 is also provided between the vent plate 32 and the gasket and extending from an upper part (e.g., upper section, area, zone, segment, portion, point, locations and the likes) of the vent plate 32 (0057-0059; FIGURES 1-2 & 4). Jung discloses the insulator (insulation element) being made of aluminum (0078). 
Figures 1-2 and 4, infra, illustrate the structure of Jung’s secondary battery:

    PNG
    media_image1.png
    750
    502
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    807
    383
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    763
    519
    media_image3.png
    Greyscale

As to claim 3:
	Jung discloses the insulator (insulation element) being made of aluminum (0078). 
With respect to claims 3 and 10, it is noted that the limitation “is formed by anodizing an aluminum sheet” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claims 4-5, 12-13:
Jung discloses the use of welding for bonding (i.e., taken to represent the adhesion member, i.e., the welding material)(0054). In addition, Jung discloses mechanically coupling/connecting the insulator with other components (0052-0056; 0057-0059). Thus, in this case, the mechanical coupling/attachment/connection of the insulator with other components is taken to represent that the insulator is mechanically adhered thereto. Note that the present claims fail to define the specific structure and/or composition of the adhesion member. 
As to claim 9:
Jung discloses cutting grooves, holes/apertures/orifices/opening/recess portions formed in the insulator, i.e., through-hole 33d, protrusion 32a, exhaust holes 33e (0058, 0057). Thus, the foregoing holes, protrusions are taken to represent applicant’s structurally undefined and broadly claimed cutting grooves. 
Jung discloses a secondary battery as discussed supra. However, the preceding reference does not expressly disclose the insulation sheet comprising the specific outermost layer of aluminum oxide or anodized aluminum (i.e., anodizing the aluminum inner layer) (as recited in claims 1 and 10). 


As to claims 1 and 10:
(a) Park et al that it is known in the art to make a secondary battery including a housing, a cap/sealing assembly/gasket wherein the coating of the prismatic container with the insulative material is achieved by anodizing an aluminum oxide on the outer surface (examiner’s note: thus, the insulating element of Park et al is an insulation sheet/film including anodized aluminum oxide and is part of an outermost layer) (0027-0028; CLAIM 12). Further, Park et al directly teach that the insulative material is coated on the outer surface of the container to insulate the outer surface thereof from the outside (0028). Examiner’s note: thus, the insulating element of Park et al is an insulation sheet/film including anodized aluminum oxide and is part of an outermost layer as instantly claimed. Thus, the teachings of Park et al readily envision the use of an anodized aluminum oxide-containing sheet/film which is used as part of the outermost layer in a battery component/assembly for insulation purposes as instantly claimed; and/or 
(b) Gilmour that it is known in the art to make a secondary battery including a housing, a cap/sealing assembly and gasket (Abstract) including at least two electrically conductive parts which are sealed together by an organic polymer adhesive but electrically insulated from each other by a layer 10 comprising aluminum oxide which is formed on a surface of one of the parts (Abstract/COL 8, lines 1-22). Thus, the teachings of Gilmour readily envision the use of an aluminum oxide-containing sheet/film which is used as part of the outermost layer in a battery component/assembly for insulation purposes as instantly claimed. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific insulation sheet comprising an outermost layer of aluminum oxide/anodized aluminum of any one of Park et al and/or Gilmour as part of the insulation sheet/component in Jung’s secondary battery because the anodizing an aluminum oxide on the outer surface of the battery component/element (Park et al: 0027-0028); and/or (b) the use of an anodised aluminium oxide layer as the electrically insulative layer results in a number of advantages over known methods of sealing electrochemical cells, for instance, the anodised layer provides very good electrical insulation even though it is very thin as the thinness of the layer is very important in thin and micro-electrochemical cells for specialist applications where the cell is required to be as thin as possible; the anodised layer is very tough especially at elevated temperature and does not tend to deform when the two electrically conductive parts to be sealed together are heat sealed at high temperatures and pressures; furthermore, when heat sealing is used a very strong uniform bond is formed between the heat sealed bonding material and the anodised layer; in addition, anodising is a very cheap method for forming in a mass production process a thin electrically insulating film on a metallic substrate; and the anodising can be selective by employing masking techniques such as those employed in the manufacture of printed circuit boards, thus anodised areas can be formed alongside electrically conductive areas (Gilmour: col 8, lines 1-22). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: as to claim 6 and its dependent, the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 04/16/21 and the office action dated 07/22/21 for details. 
Claims 6 and 15-20 are allowed.

Response to Arguments
Applicant’s arguments, filed 10/19/21, with respect to the rejection of claims 1-5 and 8-14 under Section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under Section 103 is made over Jung 2015/0194644 in view of either: (a) Park et al 2014/0272476, and/or (b) Gilmour 4567121. Therefore, applicant’s arguments have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727